 


109 HRES 279 IH: Condemning the recent vote by the British Association of University Teachers to boycott Bar-Ilan University and Haifa University.
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 279 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Higgins (for himself, Mr. Pence, Mr. Crowley, Ms. Ros-Lehtinen, Mr. Weiner, Ms. Berkley, Mr. Nadler, Mr. Lantos, Mr. Israel, Ms. Wasserman Schultz, Mr. Frank of Massachusetts, Mrs. Tauscher, Mr. Souder, Mr. Akin, Mr. Ackerman, Mr. Engel, Mr. Rothman, Mr. Andrews, Mr. Burton of Indiana, Mr. Sessions, and Mr. Garrett of New Jersey) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning the recent vote by the British Association of University Teachers to boycott Bar-Ilan University and Haifa University. 
 
Whereas on April 22, 2005, the British Association of University Teachers voted to boycott two Israeli universities, Bar-Ilan University and Haifa University, and is currently considering taking action against a third Israeli university; 
Whereas institutions of higher education should be places of boundless thought and expression, bridging religious, ethnic, and language divides and bringing disparate groups together, not pushing them apart; 
Whereas the British Association of University Teachers has stated it will allow exceptions for professors from these universities only if they publicly take loyalty oaths disavowing the Israeli Government; 
Whereas Israel is the strongest ally of the United States and a true democratic partner in the Middle East; 
Whereas the action taken by the British Association of University Teachers threatens both British and Israeli students and violates the ideals that the classroom and the campus should be places of open dialogue;
Whereas the British Association of University Teachers, by holding Israel to exceptional standards, questioning the legitimacy of the State of Israel, and singling out Israeli academic institutions for boycott, nourishes an environment of anti-Zionism and encourages the spread of anti-Semitism; and 
Whereas only through the unfettered flow of information and knowledge can true democracy thrive and ideas and beliefs be freely exchanged: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the vote by the British Association of University Teachers on April 22, 2005, to boycott Bar-Ilan University and Haifa University; 
(2)calls on the British Association of University Teachers to overturn this vote at its hearing on May 26, 2005; 
(3)denounces the call by the British Association of University Teachers for professors from these universities to take loyalty oaths disavowing the Israeli Government; and 
(4)urges governments and educators throughout the world to generate dialogue regarding their differences and not bar students and professors from engaging with and learning from each other. 
 
